Title: To James Madison from John Gavino, 18 December 1802
From: Gavino, John
To: Madison, James


					
						No. 107
						Sir
						Gibraltar 18. Decembr. 1802
					
					I have the honor of Confirming my last Respects No. 105 & 106 ⅌ 

this Conveyance who having returnd to Port by Contrary winds I now inclose you Copy of a Circular 

Letter received from Consul OBrion of Algier dated 15: October last to which referr and have the honor 

to be—Sir Your most obedt. & most hl. Servt.
					
						John Gavino
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
